Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  
In claim 6, line 7, "when" should read - - under the same condition that - -
Appropriate correction is required
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, lines 3-5 recites the limitation “a first preliminary adhesive portion having a first creep value; and a second preliminary adhesive portion having a second creep value greater than the first creep value” is indefinite insofar as unclear whether the first creep value of the first adhesive portion and the second creep value of the second adhesive portion are obtained under some or different condition since a creep value of an adhesive portion is a value related to or decided based on the testing conditions such as load, temperature and loading time, etc. It is possible that the same first adhesive portion could have two different creep values obtained under two different test conditions, and one of the two different creep values is greater than a second creep value of the second adhesive portion and the other one is smaller than the second creep value of the second adhesive portion. For examination purposes, this limitation has been interpreted as “a first preliminary adhesive portion having a first creep value; and a second preliminary adhesive portion having a second creep value greater than the first creep value, wherein each of the first and second creep values is a creep value obtained under a same condition that a load of 2000 Pa is maintained at 50 degrees Celsius for 10 minutes”; and accordingly, the limitation of “a ratio of the first creep value to the second creep value is in a range from 0.1:1 to 0.5:1, and each of the first and second creep values is a creep value obtained when a load of 2000 Pa is maintained at 50 degrees Celsius for 10 minutes” in the dependent claim 2 is examined as “a ratio of the first creep value to the second creep value is in a range from 0.1:1 to 0.5:1”.
Dependent claims 2-9 are rejected by virtue of their dependency.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida (US 2015/0355498, first interpretation).
Regarding claim 1, Yoshida teaches a method for manufacturing a display device (Fig. 11A-11D, Fig. 1-10, [0028, 0074-0084, 0048-0073]), the method comprising:
forming (Fig. 11B) a preliminary adhesive layer (the layer including 4d and 4e in Fig. 11B), wherein the preliminary adhesive layer (the layer including 4d and 4e in Fig. 11B) comprises: a first preliminary adhesive portion (4e in Fig. 11B) having a first creep value ([0075, 0079-0080], Fig. 11B); and a second preliminary adhesive portion (4d in Fig. 11B) having a second creep value ([0075, 0079-0080], Fig. 11B) greater than the first creep value ([0075, 0079-0080], Fig. 11B), wherein each of the first and second creep values is a creep value obtained under a same condition that a load of 2000 Pa is maintained at 50 degrees Celsius for 10 minutes  ([0075, 0079-0080], Fig. 11B, since portions of the uncured curable resin 4d are cured by UV rays 8 and form the cured curable resin 4e, the inherent creep value of the uncured curable resin 4d in Fig. 11B is greater than the inherent creep value of the cured curable resin 4e in Fig. 11B when the creep values are obtained under the condition that a load of 2000 pascal (Pa) is maintained at 50 degrees Celsius for 10 minutes).
adhering (Fig. 11B) the preliminary adhesive layer (the layer including 4d and 4e in Fig. 11B) to a display panel (1 in Fig. 11B) including a display area (the area corresponding to 2b in Fig. 1B and 11B, [0053]) and a non-display area (the area corresponding to 2a/3 in Fig. 1B and Fig. 11B, [0053]);
adhering (Fig. 11B) a window (2 and 3 in Fig. 11B) to the preliminary adhesive layer (the layer including 4d and 4e in Fig. 11B); and
providing (Fig. 11C and/or Fig. 11D, [0081-0084]) first ultraviolet light (8 in Fig. 11C and/or 8 in Fig. 11D, [0081-0084]) to the preliminary adhesive layer (the layer including 4d and 4e in Fig. 11B) to form an adhesive layer (the adhesive layer corresponding to 4g/4f/4e in Fig. 11D).

Regarding claims 8-9, Yoshida also teaches the following elements:
(Claim 8) the adhesive layer (the adhesive layer corresponding to 4g/4f/4e in Fig. 11D) comprises: a first adhesive portion (the portion of 4e in Fig. 11D, which is corresponding to 4e in Fig. 11B) provided from the first preliminary adhesive portion (4e in Fig. 11B); and a second adhesive portion (the portion of 4g/4f in Fig. 11D, which is corresponding to 4d in Fig. 11B) provided from the second preliminary adhesive portion (4d in Fig. 11B). 
(Claim 9) the first adhesive portion (the portion of 4e in Fig. 11D, which is corresponding to 4e in Fig. 11B) and the second adhesive portion (the portion of 4g/4f in Fig. 11D, which is corresponding to 4d in Fig. 11B) have different modulus values from each other ([0075, 0079-0084], Fig. 11B-11D, Fig. 2A-10B, Table 2, [0067-0072]).

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida (US 2015/0355498, Second interpretation).
Regarding claim 1, Yoshida teaches a method for manufacturing a display device (Fig. 12A-12D, Fig. 1-10, [0085-0087, 0048-0073]), the method comprising:
forming (Fig. 12A-12B) a preliminary adhesive layer (the layer including 4d and 4f in Fig. 12B), wherein the preliminary adhesive layer (the layer including 4d and 4f in Fig. 12B) comprises: a first preliminary adhesive portion (4f in Fig. 12B) having a first creep value ([0085-0087], Fig. 12B); and a second preliminary adhesive portion (4d in Fig. 12B) having a second creep value ([0085-0087], Fig. 12B) greater than the first creep value (0085-0087], Fig. 12B), wherein each of the first and second creep values is a creep value obtained under a same condition that a load of 2000 Pa is maintained at 50 degrees Celsius for 10 minutes ([0085-0087], Fig. 12B, since portions of the uncured curable resin 4d are cured by UV rays 8 and form the curable resin 4f having a curing degree of about 60%, the inherent creep value of the uncured curable resin 4d in Fig. 12B is greater than the inherent creep value of the cured curable resin 4f in Fig. 12B when the creep values are obtained under the condition that a load of 2000 pascal (Pa) is maintained at 50 degrees Celsius for 10 minutes).
adhering (Fig. 12B) the preliminary adhesive layer (the layer including 4d and 4f in Fig. 12B) to a display panel (1 in Fig. 12B) including a display area (the area corresponding to 2b in Fig. 1B and 12B, [0053]) and a non-display area (the area corresponding to 2a/3 in Fig. 1B and Fig. 12B, [0053]);
adhering (Fig. 12B) a window (2 and 3 in Fig. 12B) to the preliminary adhesive layer (the layer including 4d and 4f in Fig. 12B); and
providing (Fig. 12C and/or Fig. 12D, [0086]) first ultraviolet light (8 in Fig. 12C and/or 8 in Fig. 12D, [0086]) to the preliminary adhesive layer (the layer including 4d and 4f in Fig. 12B) to form an adhesive layer (the adhesive layer corresponding to 4g/4f/4e in Fig. 12D).

Regarding claim 7, Yoshida also teaches the following elements:
(Claim 7) the forming (Fig. 12A-12B) the preliminary adhesive layer (the layer including 4d and 4f in Fig. 12B) comprises: providing an adhesive coating layer (4d in Fig. 12A) including an adhesive composition (Fig. 12A, [0075]); and irradiating second ultraviolet light (8 in Fig. 12B) to an edge (Fig. 12A-12B) of the adhesive coating layer (4d in Fig. 12A). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 2015/0355498).
Regarding claim 2, the embodiment of Fig. 11B of Yoshida already teaches that the preliminary adhesive layer (the layer including 4d and 4e in Fig. 11B) comprises the first preliminary adhesive portion (4e in Fig. 11B) having the first creep value ([0075, 0079-0080], Fig. 11B); and the second preliminary adhesive portion (4d in Fig. 11B) having the second creep value ([0075, 0079-0080], Fig. 11B) greater than the first creep value ([0075, 0079-0080], Fig. 11B).  
Yoshida also teaches that an elastic modulus of a first preliminary adhesive portion (4e/4c in Fig. 11B and Fig. 22A) is 5-7Kpa (Fig. 21A-21B, Table 2, [0067-0072]), an elastic modulus of a second preliminary adhesive portion (4d in Fig. 11B) is 1 KPa or less (Fig. 11A, Table 2), and a ratio of the second elastic modulus (1 KPa or less, Fig. 11A, Table 2) of the first preliminary adhesive portion (4d in Fig. 11B) to the first elastic modulus (5-7Kpa, Fig. 21A-21B, Table 2) of the first preliminary adhesive portion (4e/4c in Fig. 11B and Fig. 22A) is in a range less than 0.2:1 (Table 2, 1Kpa/5Kpa =0.2). Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill that the creep of an adhesive increase as the elastic modulus of the adhesive decreases.
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Yoshida for the system of the embodiment of Fig. 11B of Yoshida to try and recognize such that in the system of the embodiment of Fig. 11B of Yoshida,  a ratio of the first creep value to the second creep value is in a range from 0.1:1 to 0.5:1. The motivation is to avoid occurrence of display defects due to external force and further avoid a cover plate from being separated from the display unit (Yoshida, [0012]).

Allowable Subject Matter
Claims 3-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claims 3-6, none of the prior art discloses or suggests a method for manufacturing a display device recited in claim 1, wherein “the forming the preliminary adhesive layer comprises: providing an adhesive coating layer including an adhesive composition; disposing a mask over the adhesive coating layer, wherein the mask includes an edge transparent portion overlapping with the non-display area and a light blocking portion adjacent to the edge transparent portion; and irradiating second ultraviolet light to the adhesive coating layer through the mask” in combination with the other required elements of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shan Liu/
Primary Examiner, Art Unit 2871